           Case 1:20-cv-07293-GHW Document 48 Filed 11/17/20 Page 1 of 2

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #: _________________
 ---------------------------------------------------------------- X          DATE FILED: 11/17/20
                                                                  :
 THE PULLMAN GROUP, LLC,                                          :
                                                                  :
                                                 Plaintiff,       :   1:20-cv-07293-GHW
                                                                  :
                              -against-                           :       ORDER
                                                                  :
 RONALD ISLEY, RUDOLPH ISLEY,                                     :
 RESERVOIR MEDIA MANAGEMENT, INC., :
 THE ESTATE OF O’KELLY ISLEY, J.R.,                               :
 ISLEY BROTHERS, L.L.C., ISLEY BROTHERS :
 ROYALTY VENTURE I SPC, INC., THREE                               :
 BOYS MUSIC CORPORATION, BOVINA                                   :
 MUSIC, INC., T-NECK RECORDS, INC.,                               :
 TRIPLE THREE MUSIC, INC. and JOHN DOE :
 CORPORATIONS 1-5,                                                :
                                                                  :
                                                 Defendants. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         On November 16, 2020, Plaintiff filed an Amended Complaint. Dkt. No. 47. Therefore,

the Isley Defendants’ pending motion to dismiss the Complaint, Dkt. No. 42, is denied as moot.

Their pending motion to stay discovery pending the motion to dismiss and to adjourn the initial

pretrial conference, Dkt. No. 44, is granted in part and denied in part. The initial pretrial

conference scheduled for November 19, 2020 is adjourned to December 21, 2020 at 10:00 a.m.

The motion to stay discovery pending the motion to dismiss is denied without prejudice to renewal

if Defendants move to dismiss the Amended Complaint. The deadline for Plaintiff to answer or

otherwise respond to the Amended Complaint is December 7, 2020.
       Case 1:20-cv-07293-GHW Document 48 Filed 11/17/20 Page 2 of 2



     The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 42 and 44.

     SO ORDERED.


Dated: November 17, 2020
New York, New York                              _____________________________________
                                                         GREGORY H. WOODS
                                                        United States District Judge
